United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
NATIONAL CREDIT UNION
ADMINISTRATION, DIVISION OF SYSTEMS
& CUSTOMER SERVICES, Alexandria, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-887
Issued: October 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 12, 2012 appellant, through his attorney, filed a timely appeal from a
September 22, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an emotional condition causally related to
compensable work factors.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 24, 2010 appellant, then a 51-year-old information technology specialist, filed an
occupational illness claim (Form CA-2) alleging that he sustained bipolar affective disorder as a
result of his federal employment. He alleged that he was subject to discriminatory acts, errors
and abuse. The reverse of the claim form noted that appellant stopped work on April 12, 2010.
Appellant submitted an undated statement on July 19, 2010 providing further allegations
regarding his claim for compensation. He had been diagnosed with bipolar affective disorder
since 1991 and the employing establishment accommodated his condition with a flexible work
schedule. This changed in September 2008, when Bartow C. Tucker became his supervisor.
Appellant alleged that he was subject to harassment and discrimination, as his accommodations
were revoked and his schedule and duties were changed. He was asked for additional medical
information and told that none was on file, even though he had previously submitted medical
evidence. Appellant was also denied a promotion, subject to retaliation for filing and Equal
Employment Opportunity (EEO) complaint regarding the promotion denial, his time accounting
was improperly challenged, he was given unwarranted discipline and negative performance
reviews and denied a request for leave donation. He filed an EEO complaint in late 2008
regarding the promotion denial and a second EEO action in 2009 for harassment and
discrimination.
The record contains a May 21, 2010 statement from Mr. Tucker, who denied any
discriminatory or abusive actions. The supervisor stated that appellant had excessive absences in
2009 and his job performance had declined. In a statement dated August 27, 2010, Douglas D.
Verner, another supervisor, stated that appellant’s work assignments did evolve after
September 2008, as would be expected in a highly technical, often changing field. He stated that
appellant was not selected for promotion because he was not the most qualified candidate. With
respect to the need for additional medical documentation, the supervisor noted that appellant was
provided two months to obtain the necessary documentation. Mr. Verner stated that appellant
had been improperly recording his time and attendance and work outside the regular work
schedule and duty station was not allowed without prior supervisory approval. He also noted
that appellant had not met the requirements for the leave donation program. Mr. Verner stated
that the employing establishment had continued to make accommodations for appellant, allowing
him to telecommute two days a week, providing a starting time of 10:30 a.m. and granting
extensions of projects.
On November 15, 2010 appellant submitted portions of deposition testimony in
December 2009 with respect to an EEO complaint. Erica Kavanaugh of the employing
establishment, stated that initially appellant’s prior medical documentation could not be located
as it was not in the alphabetized folder for appellant’s name. The record contains a March 13,
2009 letter from Mr. Tucker to appellant, stating that based on workload changes he had
requested in November 2008 appellant submit medical documentation regarding his condition.
The supervisor noted that a physician had recommended appellant be able to telecommute three
days a week, but based on his job duties and the needs of the office, a reasonable accommodation
was two days per week of telecommuting.

2

By decision dated December 21, 2010, OWCP denied the claim for compensation. It
found that no compensable work factors had been established.
Appellant requested a hearing before an OWCP hearing representative, which was held
on May 11, 2011.
On May 9, 2011 OWCP received a settlement agreement dated November 19, 2010 with
respect to appellant’s EEO complaints. The employing establishment disputed that it engaged in
discrimination against appellant and denied the allegations made in the EEO complaints. The
agreement stated that appellant would be promoted to a nonsupervisory position retroactive to
April 11, 2010. In addition, his performance appraisal for 2009 would be raised, any negative
personnel actions or recommendations (such as suspension for time sheet irregularities) would be
expunged and appellant agreed to resign from his employment effective December 3, 2010.
By decision dated September 22, 2011, the hearing representative affirmed the
December 21, 2010 OWCP decision. The hearing representative found that appellant had not
established a compensable work factor.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.2 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.5

2

Pamela R. Rice, 38 ECAB 838 (1987).

3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

5

Lillian Cutler, 28 ECAB 125 (1976).

3

A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.6 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.7
ANALYSIS
In the present case, appellant has alleged that he was subject to harassment and
discrimination by the employing establishment. With respect to a claim based on harassment or
discrimination, the Board has held that actions of an employee’s supervisors or coworkers, which
the employee characterizes as harassment may constitute a factor of employment giving rise to a
compensable disability under FECA. A claimant must, however, establish a factual basis for the
claim by supporting the allegations with probative and reliable evidence.8 The record contains a
November 19, 2010 settlement agreement between appellant and the employing establishment
with respect to EEO complaints filed. The settlement agreement does not contain any admission
of harassment or discrimination by the employing establishment. The agreement specifically
stated that the employing establishment disputed the allegations raised by appellant. Moreover,
there is no probative evidence of record establishing harassment or discrimination, such as
witness statements, administrative findings or other relevant evidence.
Appellant has raised a number of specific allegations of erroneous actions by the
employing establishment. Even if harassment or discrimination is not established, a specific
allegation of error or abuse may be considered a compensable work factor if the evidence
demonstrates error or abuse in an administrative matter.9 With respect to the denial of a
promotion, there was no evidence of error or abuse. The supervisor stated that appellant was not
selected because he was not the most qualified candidate. The agreement to retroactively
promote appellant to a nonsupervisory position does not establish error or abuse in itself. As
noted above, there was no admission of error by the employing establishment. There was no
probative evidence of error or abuse with respect to a denial of promotion. Appellant alleged
that there were errors with respect to a lack of reasonable accommodation of his condition. But
the evidence indicated that the employing establishment considered a physician’s
recommendation and also the nature of appellant’s job duties and requirements. The employing
establishment did attempt to accommodate appellant and there was no evidence of error or abuse
regarding this allegation.
There was an allegation of error as to the handling of medical information and the
requirements for medical documentation. There was no probative evidence of error or abuse in
this regard. The supervisor indicated that current medical evidence was needed to substantiate
any continuing accommodations due to the nature of appellant’s job duties. Appellant referred to
6

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

7

Margreate Lublin, 44 ECAB 945, 956 (1993).

8

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

9

See K.W., 59 ECAB 271 (2007).

4

disciplinary matters and performance appraisals, but the record contains no probative evidence of
error or abuse. Again, the agreement modifying a disciplinary action or a performance review
does not establish error or abuse in the absence of other evidence. The modification or rescission
of an administrative action does not, in and of itself, establish error or abuse.10 In addition, there
is no evidence of error or abuse regarding a request for leave donation. The employing
establishment stated that appellant had not met the requirements for the leave donation program.
With respect to an allegation of error as to time accounting, appellant presented no
evidence of error or abuse by the employing establishment. According to the employing
establishment, he was improperly recording his work hours based on established policy. No
probative evidence of error or abuse by the employing establishment was submitted.
Appellant also raised an allegation of retaliation for filing an EEO claim. He referred to
coworkers talking about him with providing any additional detail or information. The Board
finds no probative evidence to establish error of abuse in this regard.
Having reviewed the factual evidence of record, the Board finds that appellant has not
established a compensable work factor with regard to the claim for compensation. There is no
probative evidence of harassment, discrimination or retaliation. The specific allegations of error
or abuse in an administrative matter have been reviewed and the Board finds no probative
evidence of error or abuse. Since appellant has not established a compensable work factor, the
Board will not address the medical evidence.11
On appeal, appellant’s representative argues that appellant’s condition was not selfgenerated and the evidence establishes error or abuse. Appellant’s representative resubmitted
portions of deposition testimony pursuant to the EEO proceedings and argued that the
depositions document errors made in administrative, without further explanation.12 The
deposition testimony of record is incomplete and the portions submitted do not provide any
admission or other probative evidence of error or abuse. The acknowledgement that it took time
to find appellant’s prior medical documentation, for example, does not rise to the level of
erroneous or abusive action. The Board has reviewed all the evidence of record and finds, for
the reasons noted above, that the evidence does not substantiate a compensable factor of
employment. Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See Michael Thomas Plante, 44 ECAB 510 (1993); Richard J. Dube, 42 ECAB 916 (1991) (reduction of a
disciplinary letter to an official discussion did not constitute abusive or erroneous action by the employing
establishment).
11

See Margaret S. Krzycki, 43 ECAB 496 (1992).

12

To the extent that any evidence submitted on appeal was not before OWCP at the time of the September 22,
2011 decision, that the Board cannot review new evidence on appeal. 20 C.F.R. § 501.2(c)(1).

5

CONCLUSION
The Board finds that appellant has not established an emotional condition causally related
to compensable work factors.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 22, 2011 is affirmed.
Issued: October 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

